Citation Nr: 9931576	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-29 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of resection of a thoracoabdominal aneurysm. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
February 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  It appears that the veteran was most recently 
residing in Oklahoma.  

Service connection has been granted for disease of the 
cardiovascular system characterized as hypertension with 
hypertensive retinopathy and residuals of resection of a 
thoracoabdominal aneurysm and for a back disability.  In a 
March 25, 1998 statement, the veteran mentioned, in part, 
hypertension and her back, stating that she had problems that 
started on active duty and were recurring.  The RO should 
ascertain whether she is seeking increased ratings for those 
disorders.  The RO also should clarify whether the veteran is 
seeking service connection for stenosis or other disorder of 
the carotid arteries and for depression as secondary to her 
service- connected disabilities.  Thereafter, any appropriate 
action should be accomplished.  Matters regarding the mouth, 
feet and eyes, and a total rating based on individual 
unemployability are not before the Board.    


REMAND


By a July 1996 rating decision, service connection was 
granted for a thoracoabdominal aneurysm, with the following 
ratings assigned: 60 percent, effective March 15, 1995; 100 
percent under 38 C.F.R. § 4.30, effective October 14, 1995, 
and 100 percent under 38 C.F.R. § 4.104, Diagnostic Code 7110 
(1996), effective December 1, 1995.  A 20 percent evaluation 
was prospectively assigned, to be effective December 1, 1996.  
It was noted that an examination would be scheduled to assess 
the veteran's condition at the end of the one year period and 
that the 20 percent rating was granted as a minimum rating 
for such condition until examination results were received.  
The examination was conducted in February 1997, after which 
the 20 percent rating was confirmed by an April 1999 rating 
decision.  In July 1997 the veteran submitted a notice of 
disagreement, although she made no specific contentions 
regarding the disability from her resected abdominal 
aneurysm.  This was accepted as a notice of disagreement with 
the 20 percent rating for the aneurysm.  

During the pendency of this claim the criteria for rating 
diseases of the cardiovascular system were revised, effective 
January 12, 1998.  The old criteria provide a 100 percent 
evaluation for aneurysm, aortic, fusiform, saccular, 
dissection and/or with stenosis, after establishment of 
diagnosis with markedly disabling symptoms; and for one year 
after surgical correction (with any type graft).  A 60 
percent evaluation is warranted if exertion and exercise are 
precluded.  Thereafter, the residuals of graft insertion are 
rated according to findings and symptoms under most 
appropriate analogy.  A 20 percent minimal evaluation is 
provided for an aortic aneurysm.  38 C.F.R. § 4.104, 
Diagnostic Code 7110 (1997).

Under the rating criteria in effect since January 12, 1998, a 
100 percent rating is warranted for aortic aneurysm: If five 
centimeters or larger in diameter, or; if symptomatic, or; 
for indefinite period from date of hospital admission for 
surgical correction (including any type of graft insertion).  
If the aneurysm precludes exertion, a 60 percent rating is 
warranted.  Residuals of surgical correction are to be 
evaluated according to the to the organ systems affected.  
Note: A rating of 100 percent shall be assigned as of the 
date of admission for surgical correction.  Six months 
following discharge, the appropriate disability rating shall 
be determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of Sec. 3.105(e) of this 
chapter.  38 C.F.R. § 4.104, Diagnostic Code 7110 (1999).

The veteran's claim must be rated using the criteria, old or 
revised, that are most favorable to her.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The evidence currently of record does not adequately reflect 
the residuals of the veteran's aneurysm repair.  In an 
October 1998 medical opinion obtained by the RO, a physician 
noted that the veteran had been noted to have a lower 
extremity paresthesia, which he assumed was secondary to the 
operation for her aneurysm.  The veteran was not examined at 
that time.  Additionally, consideration should be given to 
whether any residual surgical scars warrant separate ratings.   
See Esteban v. Brown, 6 Vet. App. 259 (1994).  

In light of the above, it is the opinion of the Board that a 
contemporaneous and thorough VA examination is warranted to 
fully assess the residuals of the veteran's aortic aneurysm.  

Furthermore, in April 1998, it was noted that the veteran 
would look into to whether she was eligible for Social 
Security disability benefits, thus raising the question of 
whether the Social Security Administration has any relevant 
evidence.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The RO should contact the veteran, 
using her most recent address, and 
request that she provide the names and 
addresses of all physicians and 
facilities that have treated or evaluated 
her cardiovascular disorders or any 
neurological disorder since March 1998.  
After obtaining appropriate 
authorization, the RO should attempt to 
obtain any relevant medical records that 
are not already in the claims file.  In 
any event, any additional records should 
be obtained from the Long Beach, 
California, VA Medical Center.

3.  The RO should ask the veteran whether 
she has applied for, or is receiving, 
Social Security disability benefits and 
where she filed any claim.  The RO should 
obtain the medical records and decision 
on any Social Security disability 
benefits claim filed by the veteran.

4.  The veteran should then be afforded a 
comprehensive VA examination by a board 
consisting of a cardiovascular surgeon or 
cardiologist and a neurologist to 
determine the current manifestations and 
severity of the residuals of the 
thoracoabdominal aneurysm resection.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiners, the receipt of which should be 
acknowledged in the examination report.  
Joint or separate examinations are 
permissible but both examiners must 
actually examine the veteran and review 
the entire claims folder.  Any indicated 
studies must be performed.  The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiners.  

The examiners should specifically note 
any residuals of the thoracoabdominal 
aneurysm resection, including a 
description of any residual surgical 
scars and whether and in what way they 
are symptomatic.  Since the rating 
schedule provides few detailed criteria 
for rating the aneurysm repair it is 
incumbent upon the examining 
cardiovascular surgeon/cardiologist to 
provide some general discussion of the 
disability, mentioning common residuals 
of resection and whether or not the 
veteran has them.  The cardiovascular 
surgeon/cardiologist should also state 
whether the thoracoabdominal aneurysm 
resection (1) precludes exertion and 
exercise or (2) results in markedly 
disabling symptoms.  If any lower 
extremity vascular disease is found to be 
a residual of the thoracoabdominal 
aneurysm resection, the examiner should 
provide the ankle/brachial index and 
indicate how far the veteran can walk on 
a level grade at 2 miles an hour before 
claudication is present.  Also, if 
claudication is a residual, the 
cardiologist should indicate which of the 
following, if any, is present: diminished 
peripheral pulses; trophic changes (thin 
skin, absence of hair, dystrophic nails); 
persistent coldness of an extremity, 
along with the numerical ankle/brachial 
index.  

The neurologist should render an opinion 
on whether the veteran has a neurological 
disability as a residual of the resection 
of the thoracoabdominal aneurysm and, if 
so, the nerve(s) involved and the nature 
and manifestations of the disability, to 
include whether it is consistent with 
neuritis, neuralgia and/or complete or 
incomplete paralysis of the affected 
nerve(s) and whether any incomplete 
paralysis would best be characterized as 
severe, moderate or mild.  

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.  

5.  If the examination report(s) are not 
responsive to the Board's instructions, 
they must be revised.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim for a 
rating in excess of 20 percent for the 
residuals of a thoracoabdominal aneurysm 
under the cardiovascular disorders rating 
criteria in effect prior to and as of 
January 12, 1998, to include rating any 
non-cardiovascular residuals under the 
appropriate diagnostic codes for the 
organs/systems affected.  Consideration 
should also be given to whether there is 
a basis for assigning a separate 
compensable rating for surgical scarring.  
If raised by the veteran or the record, 
consideration should be given to 
38 C.F.R. § 3.321 (1999).  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case with any applicable laws and 
regulations not previously included and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





